Title: To Thomas Jefferson from Richard Potts, 9 March 1791
From: Potts, Richard
To: Jefferson, Thomas



Sir
Maryland Frederick Town 9 March 1791

Agreeably to your request, I took the earliest opportunity of procuring for you a complete collection of all the Laws of this State, and forwarded them to you by Mr. Jeremiah Warder of Philadelphia, who was so obliging as to take charge of them at Annapolis and to assure me of his safely delivering them to you. Inclosed is the printers Account for them and receipt for the Price which may be reimbursed by an order, on the Collector at Baltimore.
[I know of but one judicial decision that hath taken place in this State which was influenced by the treaty of peace, or to which  that applied, and in that Case the Judgment of the Court was in favour of the British Creditor. By a Law passed in this State in October session 1780, Chapter 5 Sect. 11, the debtors of british creditors under certain Circumstances were authorized to pay their debts into the State treasury, and such Payments were declared to be Payments of their Creditors. Very large Sums were paid into the treasury under that Law, and at the last General Court in Annapolis October Term 1790, in a Suit by Mr. Mildred against Mr. Edward Dorsey who in every particular had complied with that Law, and paid a considerable Sum into the Treasury in discharge of his Debt, the Court gave judgment in favour of the Creditor, for his debt and interest, except that Part of the interest that accrued during the War, for which period they decided that no Interest was recoverable. This determination was in the Case of a debt due by Bond executed before the War,] and took place so short a time before I left Annapolis that I had not an Opportunity of obtaining an official transcript of the Case.—I know of no Laws or Acts of Government that have passed in this State which may certainly be considered as infractions of the treaty of peace. By a law passed at October Session 1780 Chap 45 all property in this State (debts only excepted) belonging to British subjects, was seised and confiscated to the use of this State. Some of this property remained unsold at the time of the treaty and several Laws have since passed for discovering british property, and directing Sales thereof, and under those Laws Some Sales have been made. To the confiscation Law and those passed since the treaty on the subject I refer you, the Latter are I believe the only Laws of this State that have in any manner been objected to as inconsistent with the Treaty, and will be found in November Session 1785. Chap 88 Sect 3, November 1788 Chap 49 Sect 2 and November 1789 Chap 47 Sect 19.—I have the honour to be with great respect Sir Your most obedt & very humble Servt,

Richard Potts

